Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s amendment dated July 1, 2022.  Claims 1-4 and 7-8 are pending.  Claims 5-6 are cancelled.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “vibration detection unit”, “signal processing unit”, and “receiver unit” in claim 1 and “vibration detection unit”, and “signal processing unit” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hanatsuka et al., U.S. Patent 9,170,102 B2 (2015).
As to claim 1-, Hanatsuka et al. discloses a road surface condition detection device for detecting a road surface condition of a road surface of travel of a vehicle comprising: 
a tire-mounted sensor attached to an inner surface of a tire provided in a vehicle and including a vibration detection unit for outputting a detection signal corresponding to a magnitude of vibrations of the tire, a signal processing unit for calculating a level of frequency components of the detection signal in one rotation of the tire and estimating a road surface condition based on a level of high frequency components, a transmitter unit for transmitting road surface data indicating the road surface condition and a receiver unit for receiving information related to the road surface condition (Column 9, Lines 21-38); and 
a vehicle body side system provided in a vehicle body side and including a transceiver for receiving the road surface data transmitted from the transmitter unit, acquiring information related to the road surface condition and transmitting the information related to the road surface condition to the tire-mounted sensor (Column 9, Lines 46-48), 
wherein the signal processing unit corrects the level of the high frequency components based on the information related to the road surface condition received by the receiver unit (Column 9, Lines 39-43), and 
wherein the high frequency components are frequency components having a frequency equal to or higher than a predetermined frequency (Column 12, Line 58 – Column 13, Line 2, high frequency).
As to claim 2, Hanatsuka et al. discloses the road surface condition detection device according to claim 1, and further discloses wherein: the signal processing unit divides the detection signal in one rotation of the tire into plural regions and calculates the level of the high frequency components in the detection signal in each of the divided plural regions; the signal processing unit calculates the level of the high frequency components in the detection signal produced in a ground contact zone which is one of the plural regions and a part where a location of the vibration detection unit contacts a ground; the signal processing unit corrects the level of the high frequency components in the ground contact zone based on the information related to the road surface condition; and the signal processing unit compares a corrected level of the high frequency components with a predetermined threshold value thereby to estimate the road surface condition (Column 11, Line 62 – Column, 12, Line 13, Column 13, Lines 29-50, Figure 4b).
As to claim 3, Hanatsuka et al. discloses the road surface condition detection device according to claim 2, and further discloses wherein: the signal processing unit calculates the level of the high frequency components in the detection signal in each of a pre-grounding region and a post-kicking region, which precedes and follows the ground contact zone of the tire where the location of the vibration detection unit contacts the ground, respectively; the signal processing unit corrects the level of the high frequency components in each of the pre-grounding region and the post-kicking region based on the information related to the road surface condition; and the signal processing unit compares each of corrected levels of the high frequency components with the predetermined threshold value thereby to estimate the road surface condition (Column 13, Lines 29-50, Figure 4b).
As to claim 4, Hanatsuka et al. discloses a road surface condition detection device for detecting a road surface condition of a road surface of travel of a vehicle comprising: 
a tire-mounted sensor attached to an inner surface of a tire provided in a vehicle and including a vibration detection unit for outputting a detection signal corresponding to a magnitude of vibrations of the tire, a signal processing unit for generating road surface data in one rotation of the tire, and a transmitter unit for transmitting the road surface data (Column 9, Lines 21-38); and 
a vehicle body side system provided in a vehicle body side and including a receiver for receiving the road surface data transmitted from the transmitter unit and estimating a road surface condition based on a level of high frequency components of the detection signal in one rotation of the tire indicated by the road surface data (Column 9, Lines 39-43), wherein: 
the receiver acquires information related to the road surface condition, corrects the level of the high frequency components based on the information related to the road surface condition and estimates the road surface condition based on a corrected level of the high frequency components (Column 11, Line 62 – Column, 12, Line 13, Column 13, Lines 29-50, Figure 4b); 
the receiver divides the detection signal in one rotation of the tire into plural regions and calculates the level of the high frequency components in the detection signal in each of the divided plural regions; the receiver calculates the level of the high frequency components in the detection signal produced in a ground contact zone which is one of the plural regions and a part where a location of the vibration detection unit contacts a ground (Column 11, Line 62 – Column, 12, Line 13, Column 13, Lines 29-50, Figure 4b); 
the receiver corrects the level of the high frequency components in the ground contact zone based on the information related to the road surface condition (Column 11, Line 62 – Column, 12, Line 13, Column 13, Lines 29-50, Figure 4b); 
the receiver compares a corrected level of the high frequency components with a predetermined threshold value thereby to estimate the road surface condition (Column 11, Line 62 – Column, 12, Line 13, Column 13, Lines 29-50, Figure 4b);
 the receiver calculates the level of the high frequency components in the detection signal in each of a pre-grounding region and a post-kicking region, which precedes and follows the ground contact zone of the tire where the location of the vibration detection unit contacts the ground, respectively (Column 11, Line 62 – Column, 12, Line 13, Column 13, Lines 29-50, Figure 4b); 
the receiver corrects the level of the high frequency components in each of the pre-grounding region and the post-kicking region based on the information related to the road surface condition (Column 11, Line 62 – Column, 12, Line 13, Column 13, Lines 29-50, Figure 4b); 
the receiver compares each of corrected levels of the high frequency components with the predetermined threshold value thereby to estimate the road surface condition (Column 13, Lines 29-50, Figure 4b); and
the high frequency components are frequency components having a frequency equal to or higher than a predetermined frequency (Column 12, Line 58 – Column 13, Line 2, high frequency).
As to claim 7, Hanatsuka et al. discloses the road surface condition detection device according to claim 1, and further discloses wherein: 
the information related to the road surface condition includes weather information indicating weather and temperature information indicating an outside temperature (Column 9, Line 64 – Column 10, Line 5, Column 13, Lines 3-16).
As to claim 8, Hanatsuka et al. discloses the road surface condition detection device according to claim 4, and further discloses further comprising wherein: 
the information related to the road surface condition includes weather information indicating weather and temperature information indicating an outside temperature (Column 9, Line 64 – Column 10, Line 5, Column 13, Lines 3-16).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666